The opinion of the Court wa's delivered by
Sergeant, J.
The evidence offered and rejected by the court, seems to have been irrelevant in this suit. If the plaintiff had broken his covenants with the apprentice, the apprentice might have applied to the Court of Quarter Sessions for his discharge from the indenture; but till then, it was binding on both parties. It was not a matter in which a third person could interfere between the master and apprentice, collaterally, to justify a violation of the provisions of the Act of Assembly.
The first error assigned in the charge of the court, has been waived on the argument here.
The second error in the charge is not, in our opinion, substantiated. That the apprentice continued a minor in 1836, was fairly inferrible from the circumstance stated in the indenture of his being bound in November T823, for 14 years and 23 days, which would not expire until the 1st of December 1837. No minor can, by the provisions of the Acts of Assembly, be bound as an apprentice longer than till the age of 21. The presumption is, that acts judicially performed, as this was, before a magistrate acting under authority of law, are rightfully performed till the contrary is shown. It lay upon'the defendant to rebut this presumption by showing, if he could, that the apprentice’s minority had expired. Against an aggressor on the rights of another, possession alone is prima, facie evidence of title. On the same principle, the relation between the master and servant, as it *182existed under and by virtue of the indenture, was evidence against an aggressor till he overthrew it by other proof.
3. The knowledge of the defendant seems to have been demonstrated by very strong evidence, and the court below left it as a fact to the jury. Express notice was given, and it was also in proof, that the defendant dissuaded the apprentice from returning to his master, and encouraged him to continue in his employ.
We perceive no error in any answer of the court, or in the charge to the jury.
Judgment affirmed.